Title: To Benjamin Franklin from Samuel Potts, 15 August 1783
From: Potts, Samuel
To: Franklin, Benjamin


          
            Dr Sir
            Paris Aug. 15: 1783
          
          In consequence of the conversation I had the honour of having with your Excellency last
            Wednesday, I beg leave to submit my thoughts to your consideration on the arrangements
            necessary to take place between the Post Offices of England and America in respect to
            the mode of establishing a regular correspondence with the two Countries and if they
            should meet with your Idea on the subject, it will give me the highest pleasure to be
            the means of conveying to England for the information of His Majestys Postmaster General
            any regulation which you may deem essential towards promoting a permanent intercourse
            with Great Britain and the United States—in the first place, as the English Packet Boats
            are prohibited from carrying of any sort of merchandize, I presume they will be allowed
            the same priviledges in America as they now enjoy under the British Government. Secondly
            as I beleive its intended an Agent shall be appointed by the Postmaster General to
            reside at New York, the Mail of course on the arrival of the Packet will be carried to
            him, he then will deliver it imediately to the proper Officer—at the Post Office at New
            York, who will take charge of the Letters, and he must account with the Agent for the
            Amount of the Postage thereof—this Account to be settled at least once in every three
            Months and those Letters which have not been delivered either for
            want of proper direction or that the Parties cannot be found shall be received as Cash
            in the said Account. Thirdly as the Correspondents in England have an Option of
            forwarding their letters either with paying the Inland and Packet Postage or not, I am of opinion the same mode should be
            adopted in America as the fewer restraints there are the more beneficial to commerce,
            and that the American postage may be accounted for, I propose that the Agent make
            himself answerable for the Amount and it may be brought forward in discharge of the
            postage of letters received from England, but there must be the same proviso in regard
            to the American returned Letters as to those above mentioned sent by the Packets—these
            are I think the general heads necessary for the arrangement, if you should think proper
            to establish others I shall be very happy to attend you on the subject.
          I have the honour to be with much truth & Respect Your Excellencys Most Faithful
            and Most Obedt. & Most Hble servt
          
            Sam Potts
          
        